Wo ee ep Dp : Fax: (212) 962-50
bo ore) mr ee | >| anthonycecutti@grfail.com SO ORDERED:

   

Case 7:19-cr-00771-VB Document 43 Filed 11/02/20 Page 1 of 1
Case 7:19-cr-00771-VB Document 42 Filed 11/02/20 Page i of1

nag UAW OFFICE OF ANTHONY CECUTTI
cd \| 217 Broadway, Suite 707

i New York, New York 10007
‘Phone: (212) 619-3730

Cell: (917) 741-1837

  
  

 

“Te
Co

 
 

APPLICATION GRANT#D

 

Vincent L. Briccetti, U.S.D.J.

   

BY ECF

The Honorable Vincent Briccetti
United States District Court Judge
Southern District of New York
300 Quarropas Street

White Plains, New York 10601

White Plains, NY
Me- Ceeutt ts Velieved A

Belrurdmuts connreh in beth
Cases, with The thauls of Fins

   

 

Re: United States v. Hakim Anderson, 19 Cr. 771 (VB); !

Dear Judge Briccetti:

I was appointed to represent Hakim Anderson in the above-referenced matters,
pursuant to the provisions of the Criminal Justice Act (“CJA”), 18 U.S.C. § 3006A on
October 3, 2019. Mr. Anderson retained counsel who filed a notice of appearance on
September 11, 2020. Accordingly, I respectfully request that I be relieved as counsel for
Mr. Anderson.

Respectfully submitted,
/s/

Anthony Cecutti

 
 

  
